In re Williams, Donnie; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “C”, No. 92-20258; to the Court of Appeal, Fourth Circuit, No. 93CW-0001.
Writ granted; case remanded to the Court of appeal with instructions. Preter-mitting whether the Court of Appeal was correct when it held that relator did not comply with the Uniform Rules — Courts of Appeal, this Court, in the exercise of its supervisory jurisdiction, remands to the Court of Appeal for a ruling on the merits. The Court of Appeal is directed to obtain a transcript of the trial judge’s ruling. Until the Court of Appeal rules on the merits, all further proceedings in the district court are stayed.
KIMBALL, J., not on panel.